It is unnecessary to consider the merits of these applications further than to say that since the Commissioner of the General Land Office is not clothed with authority to annul patents, he cannot be compelled by mandamus from the Supreme Court to issue a mineral permit in lands patented to another by the State. Until some court of competent jurisdiction adjudicates the patents to the lands involved in these suits to be void, the Land Commissioner is under no plain, legal duty to grant these permits. Fitzgerald v. Robison, 110 Tex. 468; O'Keefe v. Robison, 116 Tex. 398.
Permission is therefore denied to file the petitions for mandamus. *Page 334